United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1843
                                    ___________

Perry J. Mace,                           *
                                         *
                   Appellant,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Equal Employment Opportunity             *     [UNPUBLISHED]
Commission,                              *
                                         *
                   Appellee.             *
                                    ___________

                               Submitted: October 19, 1999

                                   Filed: October 25, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Perry Mace filed an action under the Freedom of Information Act (FOIA),
alleging the Equal Employment Opportunity Commission (EEOC) did not provide him
with a complete copy of his employment discrimination claim file in response to his
FOIA request. Based on affidavits from two EEOC officials stating that all documents
related to Mace's claim were released except one exempt memorandum, the district
court granted the EEOC's summary judgment motion. Mace appeals.
       Mace first asserts summary judgment was improper because "overwhelming
evidence" showed the EEOC withheld more than a one page interagency memorandum.
The record does not support Mace's argument. The EEOC's affidavits state that all
identifiable, non-exempt documents were produced in response to Mace's FOIA
request, and Mace offers no evidence contradicting the EEOC affidavits. See Miller
v. United States Dep't of State, 779 F.2d 1378, 1383 (8th Cir. 1985) (deference is given
to agency affidavits averring that documents have been produced, are unidentifiable,
or are exempt; search for documents must be reasonable, but not exhaustive; and
burden is on requester to rebut agency affidavits by showing lack of good faith); Davis
v. CIA, 711 F.2d 858, 860 (8th Cir. 1983) (per curiam) (district court may forego
discovery and award summary judgment based on relatively detailed, nonconclusory
agency affidavits submitted in good faith); Safecard Services, Inc. v. SEC, 926 F.2d
1197, 1200 (D.C. Cir. 1991) (speculative claims about existence of other documents
cannot rebut presumption of good faith afforded agency affidavits). We thus conclude
the district court properly granted summary judgment to the EEOC.

       Mace also argues the EEOC cannot claim an exemption for the withheld
memorandum, see 5 U.S.C. § 552(b)(5), because the EEOC did not adequately prove
the protected contents of the document or "how . . . release of the document would hurt
[the EEOC]." We disagree. Having carefully reviewed the record, we conclude the
district court properly relied on the EEOC affidavits in finding the memorandum was
a decision-making document and thus qualified for the deliberative process exemption.
See Missouri ex rel. Shorr v. United States Army Corps of Eng'rs, 147 F.3d 708, 710
(8th Cir. 1998) (exemption permits nondisclosure of documents that are both
predecisional and deliberative); Miller, 779 F.2d at 1387 (agency affidavits must justify
claimed exemption of each document by tying the purpose for the exemption to the
actual document part alleged to be exempt).

      We affirm the district court. See 8th Cir. R. 47B.


                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-